Exhibit 10.4

THIRD AMENDMENT TO PURCHASE AGREEMENT

THIS THIRD AMENDMENT TO PURCHASE AGREEMENT (this “Third Amendment”) is dated as
of March 1, 2013 (the “Amendment Date”) by and among RANCON REALTY FUND V, a
California limited partnership (“Seller”), and 521 EAST 11TH ST. LLC, a
California limited liability company, and 1250 FAIRFAX LLC, a California limited
liability company (together, “Buyer”).

Recitals

A. Seller and Buyer are parties to that certain Purchase Agreement dated as of
February 13, 2013 (the “Initial Agreement”), as amended by that certain First
Amendment to Purchase Agreement dated as of February 15, 2013 (the “First
Amendment”), as further amended by that certain Second Amendment to Purchase
Agreement dated as of February 27, 2013 (the “Second Amendment” and together
with the Initial Agreement, and First Amendment, the “Purchase Agreement”),
whereby, upon the terms and conditions set forth therein, Seller agreed to sell
and Buyer agreed to buy the Property described in the Purchase Agreement.

B. Seller and Buyer Parties now desire to amend the Purchase Agreement as set
forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
to this Third Amendment agree as follows:

1. Definitions. Capitalized terms used in this Third Amendment shall have the
meanings set forth in the Purchase Agreement, except as otherwise defined
herein.

2. Purchase Price. The Purchase Price for the Property shall be Eight Million
and No/100ths Dollars ($8,000,000.00).

3. Carryback Note. Paragraph 3(a)(ii) of the Purchase Agreement, the preamble of
the Carryback Note in Exhibit H of the Purchase Agreement, and the third
paragraph on the first page of the Carryback Deed of Trust in Exhibit I to the
Purchase Agreement, as all were modified by the First Amendment, are each
modified to state that the Carryback Note shall be in the amount of Four Million
Eight Hundred Thousand and No/100ths Dollars ($4,800,000).

4. Letter of Credit. Paragraph 3(a)(ii)(b) of the Purchase Agreement, and all
references to the Letter of Credit and the Buyer’s obligation to deliver a
Letter of Credit, in the Purchase Agreement, Carryback Note and Carryback Deed
of Trust, are hereby deleted in their entirety.

 

Third Amendment to Purchase Agreement

Page 1 of 3



--------------------------------------------------------------------------------

5. Execution Forms. The execution forms of the Carryback Note and Carryback Deed
of Trust shall be modified (prior to execution) to reflect the changes described
in paragraphs 3 and 4, above.

6. One Legacy Lease. Seller shall have no obligation to procure the One Legacy
Lease, and delivery of the One Legacy Lease shall not be a condition to Buyer’s
obligation to close the Escrow. Accordingly, Sections 5(a)(vii) and 13(d) of the
Purchase Agreement are hereby deleted in their entirety.

7. Earnest Money Deposit. The Earnest Money Deposit in the amount of $250,000
shall be immediately released to Seller, and the Escrow Holder is hereby
directed to immediately release the Earnest Money Deposit to Seller.

8. Deed. The execution form of the Deed shall be revised (prior to its
execution) to reflect that 521 EAST 11TH ST. LLC, a California limited liability
company, is acquiring an undivided 71% tenant in common interest in the
Property, and 1250 FAIRFAX LLC, a California limited liability company, is
acquiring an undivided 29% tenant in common interest in the Property.

9. Cash Payment. Buyer shall deliver the Cash Payment into the Escrow, in cash
or other immediately available funds, on Monday, March 4, 2013.

10. Non-Compete. Seller agrees that Seller shall not solicit One Legacy as a
tenant or respond to any lease proposals submitted to Seller by or for One
Legacy, or otherwise compete with Buyer for One Legacy as a tenant, in any
property owned or operated by Seller and located in Tri City Corporate Centre,
from and after the Amendment Date until the date that is one hundred eighty
(180) days after the Closing Date.

11. Closing Date. The Closing Date is hereby extended to Wednesday, March 6,
2013.

12. Miscellaneous. This Third Amendment may be executed in counterparts,
including facsimile counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one and the same instrument. Except
as specifically set forth in this Third Amendment, the Purchase Agreement shall
be unmodified and shall remain in full force and effect.

[SIGNATURES ON FOLLOWING PAGE]

 

Third Amendment to Purchase Agreement

Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date first set forth above.

 

SELLER: RANCON REALTY FUND V, a California limited partnership By:   RANCON
FINANCIAL CORPORATION, a California corporation, its general partner   By:  

/s/ Jeff Comerchero — Attorney-in-fact

    Daniel L. Stephenson, President By:  

/s/ Jeff Comerchero — Attorney-in-fact

  Daniel L. Stephenson, its general partner BUYER: 521 EAST 11TH ST. LLC, a
California limited liability company By:  

/s/    Robert Hanasab        

  Robert Hanasab, Authorized Agent 1250 FAIRFAX LLC, a California limited
liability company By:  

/s/    Robert Hanasab        

  Robert Hanasab, Authorized Agent

First American Title Insurance Company

The undersigned executes this Third Amendment for the purposes of acknowledging
its agreement to serve as escrow agent in accordance with the terms of this
Third Amendment.

First American Title Insurance Company

 

By:  

/s/ Kate MacAllister

  Kate MacAllister on behalf of Liz Zankich

 

Third Amendment to Purchase Agreement

Page 3 of 3